Citation Nr: 0709132	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture to the second metatarsal of the left foot, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board remanded this case for additional development in 
August 2004 and January 2006, and the case has been returned 
for further appellate review.

A February 2006 statement suggests the veteran may wish to 
pursue an increased rating for a service-connected right arm 
injury.  This issue is referred to the RO for action deemed 
appropriate.


FINDING OF FACT

Residuals of the fracture to the second metatarsal of the 
veteran's left foot include hammering of the second toe, 
shortening of the second metatarsal, transfer metatarsalgia, 
pain, and functional limitations.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
fracture to the second metatarsal of the left foot, currently 
evaluated as 10 percent disabling, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in August 
2002, August 2004, February 2005, and February 2006.  These 
letters advised the veteran of the information necessary to 
substantiate his claim and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the August 2004 letter expressly told 
the veteran to provide any relevant evidence in his 
possession, and the remaining letters implicitly told him to 
do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  A July 2006 letter and the 
October 2006 supplemental statement of the case notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the VCAA 
notification requirements have been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records, private medical records, 
and VA examination reports from November 2002, March 2005, 
and August 2006.  The veteran was given ample notice and 
opportunity to provide evidence on his behalf or to inform VA 
of existing evidence that had not been obtained.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Therefore, the 
Board finds VA has satisfied the duty to assist in obtaining 
evidence.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected foot disorder is currently 
rated under Diagnostic Code 5284, which provides for a 10 
percent evaluation for foot injuries that are productive of 
moderate disability; a 20 percent evaluation for foot 
injuries that are productive of moderately severe disability; 
and a 30 percent evaluation for foot injuries that are 
productive of severe disability. With actual loss of use of 
the foot, assignment of a 40 percent evaluation is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

It is noted that words such as "moderate," "moderately 
severe," and "severe" as used in the various diagnostic codes 
are not defined in the rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  All evidence must be 
evaluated in arriving at an appropriate rating that would 
compensate the veteran for losses such as impairment in 
earning capacity and functional impairment.  38 C.F.R. §§ 
4.2, 4.6.

In March 1948, the veteran was granted service connection for 
a fracture of the second metatarsal of the left foot.  
Because no residuals were found at the time, a noncompensable 
disability rating was assigned.  In March 2000, this rating 
was increased to 10 percent, to indicate moderate disability, 
based on painful motion.  The March 2000 VA examination 
report on which this decision was based had noted slight pain 
and decreased range of motion on flexion of the 
metatarsophalangeal joint of the second toe.  

In August 2002, the veteran filed another increased rating 
claim, stating his foot injury had worsened since his last 
evaluation.  VA examination reports from August 2006, March 
2005, and November 2002, as well as a private physician's 
letter from July 2002, have been considered in order to 
determine the veteran's current disability level.

According to the August 2006 VA examination report, the 
veteran cannot walk more than two blocks at a time due to 
foot pain.  It was noted that he wears extra wide shoes, uses 
longitudinal arch supports, and uses a cane for balance.  The 
veteran reported that pain medications and soaks do not 
relieve his symptoms and that he has had variable results 
treating his foot pain with topical creams.

This August 2006 report states that the observed extremity 
weakness, hallux valgus, hammering of the third through fifth 
toes, left heel spur, skin changes, fatigability, and 
incoordination are not related to the veteran's service-
connected left foot injury.  It is also noted that the 
veteran's service-connected residuals do not involve nerves, 
and that there is no muscular atrophy.  Rather, the 
examination report states that any weakness is more 
appropriately attributed to peripheral neuropathy or 
deconditioning.  Skin changes are noted to be more likely 
than not related to peripheral vascular disease which, along 
with peripheral neuropathy, would account for some degree of 
functional limitation.  The examiner stated that, other than 
the walking restrictions mentioned above, the veteran's 
recreational activities appeared to be limited more by age 
than by foot pain and that he is able to perform his usual 
activities of daily living.  

The August 2006 report lists hammering of the second toe, 
shortening of the second metatarsal, and transfer 
metatarsalgia as current residuals of the veteran's service-
connected left foot disability.  The report states that the 
hammering of the second toe causes pain, and that this pain 
and the metatarsalgia limit function.  It also notes that the 
shortening of the metatarsal can lead to intrinsic muscle 
imbalance and secondary toe deformity.  Based on the 
information in this report, the Board concludes that the 
residuals of the veteran's service-connected injury most 
closely approximate the moderate level of impairment of the 
current 10 percent disability rating.  This 10 percent 
disability rating includes consideration of functional loss 
due to pain or due to weakness, fatigability, incoordination, 
or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds the August 2006 examination report to be 
highly probative to determining the veteran's current 
disability rating.  The Board notes that this examination was 
conducted by a physician with the proper training to conduct 
the requested examination and render a competent medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The opinion is based on a review of the claims file, as 
indicated by the September 2006 report addendum, and on 
physical examination of the veteran.  The report offers 
detailed responses to the Board's questions and provides a 
thorough rationale to support these answers.  Moreover, it is 
largely uncontradicted by the remaining evidence of record.  
Therefore, the Board finds much probative value in this 
opinion.  

Weaknesses in the remaining evidence diminish its probative 
value relative to the August 2006 report.  The reliability of 
the March 2005 VA examination report is questionable, as it 
is not certain that the nurse practitioner who conducted the 
examination and prepared the report was professionally 
qualified to assess orthopedic disabilities of the feet.   It 
is also not known whether the nurse practitioner reviewed the 
veteran's medical history.  Furthermore, the March 2005 
report did not address specific questions concerning the 
interaction between service-connected and non-service-
connected left foot pathology, making it necessary for the 
Board to remand the case in January 2006 for another VA 
examination.  

Similarly, the vagueness of the November 2002 VA examination 
report necessitated the August 2004 Board remand for further 
development.  Specifically, it was not clear whether the 
proper x-ray studies were conducted in conjunction with the 
examination, the ranges of motion of the affected foot joints 
were not set out in degrees as directed by the RO, and the 
report did not state which of the multiple diagnoses was/were 
attributed to the veteran's service-connected condition and 
which was/were unrelated.  For these reasons, the Board finds 
little probative value in the November 2002 examination 
report.  

Even if there was probative value to be found in these 
reports, a review of this evidence does not justify granting 
a disability rating in excess of 10 percent for the veteran's 
service-connected left foot disability.  The November 2002 
report describes the veteran's complaint of numbness, 
tingling, and occasional pain in his left foot.  It notes 
tenderness on the second and third metatarsal heads and 
hammertoes, second through fifth, on the veteran's left foot.  
It indicates the veteran did not experience flare-ups, was 
not receiving treatment, and did not use a crutch, brace, 
cane, or corrective shoes.  Its other findings include hallux 
valgus and cold lower extremities.  The March 2005 report 
attributes the veteran's hammertoes, which were painful to 
all movement and full weight bearing, to the in-service 
injury.  This report also notes various neurologic findings 
and states that these are not residual to the left foot 
fracture.  It also states that other findings mentioned in 
the 2002 VA examination report are not related to his second 
toe residuals.  

The July 2002 private physician's letter holds little, if 
any, value for the question at hand, as it offers no 
rationale for its conclusion that the veteran is now 
suffering from residual disability of up to 10 percent due to 
his in-service injury.  Other than noting that the veteran's 
gait was antalgic at the time of the examination, this letter 
does not describe how the veteran's disability is manifested 
or impairs him.  Therefore, the Board concludes that the 
veteran's left foot disability does not warrant a rating in 
excess of 10 percent under Diagnostic Code 5284.

The Board notes that no other criteria for rating the foot 
may be applied to this claim.  Of the applicable criteria, 
only Diagnostic Codes 5276 (acquired flatfoot), 5278 
(acquired claw foot), and 5283 (malunion or nonunion of 
tarsal or metatarsal bones) offer a higher disability rating.  
However, there is no evidence that the veteran has any of 
these disabilities.  Therefore, compensation under a 
different diagnostic code is not warranted.

The evidence in this case fails to show marked interference 
with employment due to the service-connected disability 
beyond that contemplated in the assigned rating, and the 
veteran has never been hospitalized for this disability.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an increased evaluation for residuals of a 
fracture to the second metatarsal of the left foot, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


